 Case 4:20-cv-04054-SOH Document 12               Filed 07/16/20 Page 1 of 1 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RODNEY BRAGG                                                                         PLAINTIFF

v.                                   Case No. 4:20-cv-4054

HUSQVARNA FORESTRY PRODUCTS, N.A. INC.
and FIRSTCASH, INC.                                                              DEFENDANTS
                             ORDER

        This action was removed from the Circuit Court of Miller County, Arkansas on July 2,

2020.   In its Answer, Separate Defendant FirstCash, Inc. states that its correct name is

CashAmerica Pawn, L.P. and prays that the case caption be amended to reflect as such. Upon

consideration, the Court finds that the request should be granted. Accordingly, the Clerk of Court

is hereby DIRECTED to change Separate Defendant FirstCash, Inc’s name to CashAmerica

Pawn, L.P. in the case caption and CM/ECF system.

        IT IS SO ORDERED, this 16th day of July, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
